                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                                                              Motion GRANTED.
                                   AT NASHVILLE


TENNESSEE STATE CONFERENCE OF
THE N.A.A.C.P., et al.,

               Plaintiffs,

v.

TRE HARGETT, in his official capacity as
Secretary of State of the State of Tennessee, et
al.,

            Defendants.
______________________________________                       Civil No. 3:19-cv-365
                                                            Judge Aleta A. Trauger

LEAGUE OF WOMEN VOTERS OF
TENNESSEE, et al.,

               Plaintiffs,

v.

TRE HARGETT, in his official capacity as
Secretary of State of the State of Tennessee, et
al.,

               Defendants.



                 JOINT MOTION FOR ORDER ON MOTION TO QUASH

        On January 15, 2020, non-party movant Linda Phillips, Shelby County Administrator of

Elections, filed a motion to quash a subpoena for documents issued by Plaintiffs in this action

under Federal Rule of Civil Procedures 45 (Dkt. No. 81). Plaintiffs and Movant, by and through

their attorneys, have conferred and reached agreements as to the documents and communications




                                       1
     Case 3:19-cv-00365 Document 95 Filed 02/20/20 Page 1 of 1 PageID #: 1205
